Exhibit 10.11

INDEMNIFICATION AGREEMENT

This Indemnification Agreement, dated as of April 24, 2012 (this “Agreement”),
is entered into by and between Tumi Holdings, Inc., a Delaware corporation (the
“Company”), and                      (the “Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, the Indemnitee is a director and/or officer of the Company;

WHEREAS, the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;

WHEREAS, the Amended and Restated Certificate of Incorporation of the Company
(the “Certificate of Incorporation”) requires the Company to indemnify and
advance expenses to its directors and officers to the fullest extent permitted
by law and the Indemnitee has been serving and continues to serve as a director
or officer of the Company in part in reliance on such provisions in the
Certificate of Incorporation;

WHEREAS, the board of directors of the Company (“Board of Directors”) has
determined that enhancing the ability of the Company to retain and attract as
directors and officers the most capable persons is in the best interests of the
Company and that the Company therefore should seek to assure such persons that
indemnification and insurance coverage will be available in the future; and

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Company in an effective manner and the Indemnitee’s reliance on
the aforesaid Certificate of Incorporation, and in part to provide Indemnitee
with specific contractual assurance that the protection promised by the
Certificate of Incorporation will be available to the Indemnitee (regardless of,
among other things, any amendment to or revocation of such Certificate of
Incorporation or any change in the composition of the Board of Directors or
acquisition transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of and the advancing of expenses to
the Indemnitee to the fullest extent (whether partial or complete) permitted by
law and as set forth in this Agreement, and, to the extent insurance is
maintained, for the continued coverage of the Indemnitee under the Company’s
directors’ and officers’ liability insurance policies.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, at its request, as an officer,
director, manager, member, partner, tax matters partner, fiduciary or trustee
of, or in any other capacity with, another Person (as defined below) or any
employee benefit plan, and intending to be legally bound hereby, the parties
hereto agree as follows:

1. Certain Definitions: In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:

“Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 20% or more of the total
voting power represented by the Company’s then outstanding Voting Securities, or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors and any new director
whose election by the Board of Directors or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity) at least 80% of the
total voting power represented by the Voting Securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of transactions) all or substantially all of the
Company’s assets.

“Claim” means any threatened, asserted, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, investigative or other,
including any arbitration or other alternative dispute resolution mechanism, or
any appeal of any kind thereof, or any inquiry or investigation, in each case
whether instituted by (or in the right of) the Company or any governmental
agency or any other person or entity, in which the Indemnitee was, is, may be or
will be involved as a party, witness or otherwise.

“Expenses” include attorneys’ fees and all other direct or indirect costs,
expenses and obligations, including judgments, fines, penalties, interest,
appeal bonds, amounts paid in settlement (which settlement shall have been
approved by the Company in accordance with the terms hereof), and counsel fees
and disbursements (including, without limitation, experts’ fees, court costs,
retainers, appeal bond premiums, transcript fees, duplicating, printing and
binding costs, as well as telecommunications, postage and courier charges) paid
or incurred in connection with investigating, prosecuting, defending, settling,
arbitrating, being a witness in or participating in (including on appeal), or
preparing to investigate, prosecute, defend, settle, arbitrate, be a witness in
or participate in, any Claim relating to any Indemnifiable Event, and shall
include (without limitation) all attorneys’ fees and all other expenses incurred
by or on behalf of an Indemnitee in

 

2



--------------------------------------------------------------------------------

connection with preparing and submitting any requests or statements for
indemnification, advancement or any other right provided by this Agreement
(including, without limitation, such fees or expenses incurred in connection
with legal proceedings contemplated by Section 2(d) hereof).

“Indemnifiable Amounts” means (i) any and all liabilities, Expenses, damages,
judgments, fines, penalties, ERISA excise taxes and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such liabilities, Expenses, damages, judgments,
fines, penalties, ERISA excise taxes or amounts paid in settlement) arising out
of or resulting from any Claim relating to an Indemnifiable Event, (ii) any
liability pursuant to a loan guaranty or otherwise, for any indebtedness of the
Company or any subsidiary of the Company, including, without limitation, any
indebtedness which the Company or any subsidiary of the Company has assumed or
taken subject to, and (iii) any liabilities which an Indemnitee incurs as a
result of acting on behalf of the Company (whether as a fiduciary or otherwise)
in connection with the operation, administration or maintenance of an employee
benefit plan or any related trust or funding mechanism (whether such liabilities
are in the form of excise taxes assessed by the United States Internal Revenue
Service, penalties assessed by the United States Department of Labor,
restitutions to such a plan or trust or other funding mechanism or to a
participant or beneficiary of such plan, trust or other funding mechanism, or
otherwise).

“Indemnifiable Event” means any event or occurrence, whether occurring before,
on or after the date of this Agreement, related to the fact that the Indemnitee
is or was (or has agreed to serve as) a director, officer, employee, agent or
fiduciary of the Company, or is or was serving (or has agreed to serve) at the
request of the Company as a director, officer, employee, trustee or agent
(which, for purposes hereof, shall include a fiduciary, partner or manager or
similar capacity) of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, or by reason of anything done or not
done by the Indemnitee in any such capacity (in all cases whether or not the
Indemnitee is acting or serving in any such capacity or has such status at the
time any Indemnifiable Amount is incurred for which indemnification, advancement
or any other right can be provided by this Agreement).

“Independent Legal Counsel” means an attorney or firm of attorneys (following a
Change in Control, selected in accordance with the provisions of Section 3
hereof), who is experienced in the matters of corporate law and who shall not
have otherwise performed services for the Company or the Indemnitee within the
last five years (other than with respect to matters concerning the rights of the
Indemnitee under this Agreement, or of other indemnitees under similar indemnity
agreements).

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Reviewing Party” means any appropriate person or body consisting of a member

 

3



--------------------------------------------------------------------------------

or members of the Board of Directors or any other person or body appointed by
the Board of Directors who is not a party to the particular Claim for which the
Indemnitee is seeking indemnification, or Independent Legal Counsel.

“Voting Securities” means any securities of the Company which vote generally in
the election of directors.

2. Basic Indemnification Arrangement; Advancement of Expenses.

 

  (a) In the event that the Indemnitee was, is or becomes subject to, a party to
or witness or other participant in, or is threatened to be made subject to, a
party to or witness or other participant in, a Claim by reason of (or arising in
part out of) an Indemnifiable Event, the Company shall indemnify the Indemnitee,
or cause such Indemnitee to be indemnified, to the fullest extent permitted by
Delaware law; provided, however, that no change in Delaware law shall have the
effect of reducing the benefits available to the Indemnitee hereunder based on
Delaware law as in effect on the date hereof or as such benefits may improve as
a result of amendments after the date hereof. Payments of Indemnifiable Amounts
shall be made as soon as practicable but in any event no later than thirty
(30) days after written demand is presented to the Company.

 

  (b) If so requested by the Indemnitee, the Company shall advance, or cause to
be advanced (within five business days of such request) any and all Expenses
incurred by the Indemnitee (an “Expense Advance”). The Company shall, in
accordance with such request (but without duplication), pay, or caused to be
paid, such Expenses on behalf of the Indemnitee, unless the Indemnitee shall
have elected to pay such Expenses and have such Expenses reimbursed, in which
case the Company shall reimburse, or cause to be reimbursed the Indemnitee for
such Expenses. To the fullest extent permitted by Delaware law, the Indemnitee’s
right to an Expense Advance is absolute and shall not be subject to any prior
determination by the Reviewing Party that the Indemnitee has satisfied any
applicable standard of conduct for indemnification. The Indemnitee hereby
undertakes to repay any amounts advanced (without interest) to the extent it is
ultimately determined that Indemnitee is not entitled under this Agreement to be
indemnified by the Company in respect thereof. No other form of undertaking
shall be required of the Indemnitee other than execution of this Agreement. If
the Indemnitee commences legal proceedings in a court of competent jurisdiction
to secure a determination that the Indemnitee should be indemnified under
applicable law, the Indemnitee shall not be required to reimburse the Company
for any Expense Advance until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or lapsed).

 

4



--------------------------------------------------------------------------------

  (c) Notwithstanding anything in this Agreement to the contrary, the Indemnitee
shall not be entitled to indemnification or advancement of Expenses pursuant to
this Agreement in connection with any Claim initiated by the Indemnitee unless
(i) the Company has joined in or the Board of Directors has authorized or
consented to the initiation of such Claim or (ii) the Claim is one to enforce
the Indemnitee’s rights under this Agreement (including an action pursued by the
Indemnitee to secure a determination that the Indemnitee should be indemnified
under applicable law).

 

  (d) A determination by the Company that the Indemnitee is not entitled to
indemnification pursuant to Section 2(a) shall be made only by the Reviewing
Party pursuant to a legal opinion. If there has not been a Change in Control,
the Reviewing Party shall be selected by the Board of Directors, and if there
has been such a Change in Control, the Reviewing Party shall be the Independent
Legal Counsel referred to in Section 3 hereof. If there has been no
determination by the Reviewing Party within thirty (30) days after written
demand is presented to the Company or if the Reviewing Party determines that the
Indemnitee would not be permitted to be indemnified in whole or in part under
applicable law, the Indemnitee shall have the right to commence litigation in
any court in the State of Delaware having subject matter jurisdiction thereof
and in which venue is proper seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and the Company hereby consents
to service of process and to appear in any such proceeding.

 

  (e) To the extent that the Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, the Indemnitee shall be indemnified against all
Indemnifiable Amounts actually and reasonably incurred in connection therewith,
notwithstanding an earlier determination by the Reviewing Party that the
Indemnitee is not entitled to indemnification under applicable law.

3. Change in Control. The Company agrees that if there is a Change in Control of
the Company (other than a Change in Control which has been approved by a
majority of the Board of Directors who were directors immediately prior to such
Change in Control) then with respect to all matters thereafter arising
concerning the rights of the Indemnitee to indemnity payments and Expense
Advances under this Agreement or any provision of the Certificate of
Incorporation or of the Bylaws hereafter in effect relating to

 

5



--------------------------------------------------------------------------------

Claims for Indemnifiable Events, the Company shall seek legal advice only from
Independent Legal Counsel selected by the Indemnitee and approved by the Company
(which approval shall not be unreasonably delayed, conditioned or withheld).
Such counsel, among other things, shall render its written opinion to the
Company and the Indemnitee as to whether and to what extent the Indemnitee would
be permitted to be indemnified under applicable law. The Company agrees to pay
the reasonable fees of the Independent Legal Counsel and to indemnify fully such
counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

4. Indemnification for Additional Expenses. The Company shall indemnify, or
cause the indemnification of, the Indemnitee against any and all Expenses and,
if requested by the Indemnitee, shall advance such Expenses to the Indemnitee,
subject to and in accordance with Section 2(b), which are incurred by the
Indemnitee in connection with any action brought by the Indemnitee for
(i) indemnification or an Expense Advance by the Company under this Agreement or
any other agreement or provision of the Certificate of Incorporation or of the
Bylaws now or hereafter in effect relating to Claims for Indemnifiable Events
and/or (ii) recovery under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether the Indemnitee
ultimately is determined to be entitled to such indemnification, Expense Advance
or insurance recovery, as the case may be; provided that the Indemnitee shall be
required to reimburse such Expenses in the event that a final judicial
determination is made (as to which all rights of appeal therefrom have been
exhausted or lapsed) that such action brought by the Indemnitee, or the defense
by the Indemnitee of an action brought by the Company or any other person, as
applicable, was frivolous or in bad faith.

5. Partial Indemnity, Etc. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses or other Indemnifiable Amounts in respect of a Claim but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
the Indemnitee for the portion thereof to which the Indemnitee is entitled.
Moreover, notwithstanding any other provision of this Agreement, to the extent
that the Indemnitee has been successful on the merits or otherwise in defense of
any or all Claims relating in whole or in part to an Indemnifiable Event or in
defense of any issue or matter therein, including dismissal without prejudice,
the Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.

6. Burden of Proof. In connection with any determination by the Reviewing Party
or otherwise as to whether the Indemnitee is entitled to be indemnified
hereunder, the Reviewing Party, court, any finder of fact or other relevant
person shall presume that the Indemnitee has satisfied the applicable standard
of conduct and is entitled to indemnification, and the burden of proof shall be
on the Company or its representative to establish by clear and convincing
evidence that the Indemnitee is not so entitled.

7. Reliance as Safe Harbor. For purposes of this Agreement, and without creating
any presumption as to a lack of good faith if the following circumstances do not
exist, the Indemnitee shall be deemed to have acted in good faith and in a
manner he or she

 

6



--------------------------------------------------------------------------------

reasonably believed to be in or not opposed to the best interests of the Company
if the Indemnitee’s actions or omissions to act are taken in good faith reliance
upon the records of the Company, including its financial statements, or upon
information, opinions, reports or statements furnished to the Indemnitee by the
officers or employees of the Company or any of its subsidiaries in the course of
their duties, or by committees of the Board of Directors, or by any other Person
(including legal counsel, accountants and financial advisors) as to matters the
Indemnitee reasonably believes are within such other Person’s professional or
expert competence and who has been selected with reasonable care by or on behalf
of the Company. In addition, the knowledge and/or actions, or failures to act,
of any director, officer, agent or employee of the Company shall not be imputed
to the Indemnitee for purposes of determining the right to indemnity hereunder.

8. No Other Presumptions. For purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
create a presumption that the Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law. In addition, neither the
failure of the Reviewing Party to have made a determination as to whether the
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that the Indemnitee
has not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by the Indemnitee to secure a judicial
determination that the Indemnitee should be indemnified under applicable law
shall be a defense to the Indemnitee’s claim or create a presumption that the
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.

9. Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights the Indemnitee may have under the Certificate of
Incorporation, the General Corporation Law of the State of Delaware (the “DGCL”)
or otherwise. To the extent that a change in the DGCL (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Company’s Certificate of Incorporation or this
Agreement, it is the intent of the parties hereto that the Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. To the
extent that there is a conflict or inconsistency between the terms of this
Agreement and the Certificate of Incorporation, it is the intent of the parties
hereto that the Indemnitee shall enjoy the greater benefits regardless of
whether contained herein, or in the Certificate of Incorporation. No amendment
or alteration of the Certificate of Incorporation or Bylaws or any other
agreement shall adversely affect the rights provided to the Indemnitee under
this Agreement. No limitation of the Indemnitee’s rights pursuant to this
Agreement shall in any way limit, or imply any limitation of, the Indemnitee’s
rights under any other agreement.

10. Liability Insurance. The Company shall use commercially reasonable efforts
to maintain a policy or policies of insurance with reputable insurance companies
providing directors and officers with coverage for any liability asserted by
reason of the fact that they are serving as a director or officer or have agreed
to serve as a director, officer, employee or agent of another enterprise, and,
to the extent the Company maintains

 

7



--------------------------------------------------------------------------------

an insurance policy or policies providing directors’ and officers’ liability
insurance, the Indemnitee shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any Company director or officer. If the Company has such insurance
in effect at the time the Company receives from the Indemnitee any notice of the
commencement of an action, suit or proceeding, the Company shall give prompt
notice of the commencement of such action, suit or proceeding to the insurers in
accordance with the procedures set forth in the policy. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such proceeding
in accordance with the terms of such policy.

11. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against the
Indemnitee, the Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.

12. Amendments, Etc. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.

13. Subrogation. Subject to Section 15(e) hereof, in the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee, who shall execute all papers
reasonably required and shall do everything that may be reasonably necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights. The Company
shall pay or reimburse all Expenses actually and reasonably incurred by the
Indemnitee in connection with such subrogation.

14. No Duplication of Payments. Subject to Section 15(e) hereof, the Company
shall not be liable under this Agreement to make any payment in connection with
any Claim made against the Indemnitee to the extent the Indemnitee has otherwise
actually received payment (under any insurance policy, any provision of the
Certificate of Incorporation or otherwise) of the amounts otherwise
indemnifiable hereunder.

15. Defense of Claims/Settlement.

 

  (a)

The Company shall be entitled to participate in the defense of any Claim
relating to an Indemnifiable Event or to assume the defense thereof, with
counsel reasonably satisfactory to the Indemnitee; provided that if the
Indemnitee believes, after consultation with counsel selected by the Indemnitee,
that (i) the use of counsel

 

8



--------------------------------------------------------------------------------

  chosen by the Company to represent the Indemnitee would present such counsel
with an actual or potential conflict of interest, (ii) the named parties in any
such Claim (including any impleaded parties) include the Company or any
subsidiary of the Company and the Indemnitee, and the Indemnitee concludes that
there may be one or more legal defenses available to him or her that are
different from or in addition to those available to the Company or such
subsidiary of the Company, or (iii) any such representation by such counsel
would be precluded under the applicable standards of professional conduct then
prevailing, then the Indemnitee shall be entitled to retain separate counsel
(but not more than one law firm plus, if applicable, local counsel in respect of
any particular Claim) at the Company’s expense.

 

  (b) The Company shall not be liable to the Indemnitee under this Agreement for
any amounts paid in settlement of any Claim relating to an Indemnifiable Event
effected without the Company’s prior written consent. The Company shall not,
without the prior written consent of the Indemnitee, effect any settlement of
any Claim relating to an Indemnifiable Event which the Indemnitee is or could
have been a party unless such settlement solely involves the payment of money
and includes a complete and unconditional release of the Indemnitee from all
liability on all claims that are the subject matter of such Claim. Neither the
Company nor the Indemnitee shall unreasonably withhold, condition or delay its
or his or her consent to any proposed settlement; provided that the Indemnitee
may withhold consent to any settlement that does not provide a complete and
unconditional release of the Indemnitee. In no event shall the Indemnitee be
required to waive, prejudice or limit attorney-client privilege or work-product
protection or other applicable privilege or protection.

 

  (c)

Given that certain jointly indemnifiable claims may arise due to the service of
the Indemnitee as a director and/or officer of the Company at the request of the
Indemnitee-related entities, the Company acknowledges and agrees that the
Company shall be fully and primarily responsible for the payment to the
Indemnitee in respect of indemnification or advancement of expenses in
connection with any such jointly indemnifiable claim, pursuant to and in
accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-related entities. Under no
circumstance shall the Company be entitled to any right of subrogation or
contribution by the Indemnitee-related entities and no right of advancement or
recovery the Indemnitee may have from the Indemnitee-related entities shall
reduce or otherwise alter the rights of the Indemnitee or the obligations of the
Company hereunder. In the event that any

 

9



--------------------------------------------------------------------------------

  of the Indemnitee-related entities shall make any payment to the Indemnitee in
respect of indemnification or advancement of expenses with respect to any
jointly indemnifiable claim, the Indemnitee-related entity making such payment
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee against the Company, and Indemnitee shall execute all
papers reasonably required and shall do all things that may be reasonably
necessary to secure such rights, including the execution of such documents as
may be necessary to enable the Indemnitee-related entities effectively to bring
suit to enforce such rights. The Company and Indemnitee agree that each of the
Indemnitee-related entities shall be third-party beneficiaries with respect to
this Section 15(c), entitled to enforce this Section 15(c) as though each such
Indemnitee-related entity were a party to this Agreement. For purposes of this
Section 15(c), the following terms shall have the following meanings:

 

  (i) The term “Indemnitee-related entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company or any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise Indemnitee has agreed, on behalf of the Company or at the
Company’s request, to serve as a director, officer, employee or agent and which
service is covered by the indemnity described in this Agreement) from whom an
Indemnitee may be entitled to indemnification or advancement of expenses with
respect to which, in whole or in part, the Company may also have an
indemnification or advancement obligation (other than as a result of obligations
under an insurance policy).

 

  (ii) The term “jointly indemnifiable claims” shall be broadly construed and
shall include, without limitation, any action, suit or proceeding for which the
Indemnitee shall be entitled to indemnification or advancement of expenses from
both the Indemnitee-related entities and the Company pursuant to the DGCL, any
agreement or the certificate of incorporation, bylaws, partnership agreement,
operating agreement, certificate of formation, certificate of limited
partnership or comparable organizational documents of the Company or the
Indemnitee-related entities, as applicable.

 

10



--------------------------------------------------------------------------------

16. No Adverse Settlement. The Company shall not seek, nor shall it agree to,
consent to, support, or agree not to contest any settlement or other resolution
of any Claim(s), or settlement or other resolution of any other claim, action,
proceeding, demand, investigation or other matter that has the actual or
purported effect of extinguishing, limiting or impairing the Indemnitee’s rights
hereunder, including, without limitation, the entry of any bar order or other
order, decree or stipulation, pursuant to 15 U.S.C. § 78u-4 (the Private
Securities Litigation Reform Act), or any similar foreign, federal or state
statute, regulation, rule or law.

17. Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), spouses, heirs, executors and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
the Indemnitee continues to serve as an officer and/or director of the Company
or of any other enterprise at the Company’s request. The Company shall require
and cause any successor (whether direct or indirect by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company and/or its subsidiaries, by written agreement in form and
substance satisfactory to the Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

18. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, illegal, void or otherwise unenforceable in any respect, and the
validity and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law.

19. Specific Performance, Etc. The parties recognize that if any provision of
this Agreement is violated by the Company, the Indemnitee may be without an
adequate remedy at law. Accordingly, in the event of any such violation, the
Indemnitee shall be entitled, if the Indemnitee so elects, to institute
proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.

20. Notices. All notices, requests, consents and other communications hereunder
to any party shall be deemed to be sufficient if contained in a written document
delivered in person or sent by facsimile, nationally recognized overnight
courier or personal delivery, addressed to such party at the address set forth
below or such other address as may hereafter be designated on the signature
pages of this Agreement or in writing by such party to the other parties:

 

11



--------------------------------------------------------------------------------

  (a) If to the Company, to:

Tumi Holdings, Inc.

1001 Durham Ave.

South Plainfield, NJ 07080

Fax: (908) 756-5878

Attn: Chief Financial Officer

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036-6522

Fax: (212) 735-2000

Attn: David Goldschmidt, Esq.

 

  (b) If to the Indemnitee, to the address set forth on the signature page
hereof.

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the facsimile numbers specified above (or at such
other address or facsimile number for a party as shall be specified by like
notice). Any notice delivered by any party hereto to any other party hereto
shall also be delivered to each other party hereto simultaneously with delivery
to the first party receiving such notice.

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this Agreement.

22. Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.

23. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to
principles of conflicts of laws.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

TUMI HOLDINGS, INC. By:  

 

Name:   Title:     INDEMNITEE  

 

  Name:   Business Address:   Telephone:   Facsimile:

 

13



--------------------------------------------------------------------------------

Schedule A

Indemnitees

Richard P. Hanson

Jerome Griffith

Michael J. Mardy

Joseph R. Gromek

Thomas H. Johnson

Alan M. Krantzler

Steven M. Hurwitz

Thomas H. Nelson

Denielle M. Wolfe